UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (304) 399-6300 (Registrant’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange On Which Registered Common Stock, par value $0.0001 per share NYSE Amex Equities Units (each Unit consisting of one share of Common Stock and two Warrants) NYSE Amex Equities Warrants (each Warrant is exercisable for one share of Common Stock) NYSE Amex Equities Securities Registered Pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days. YES x NO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x (Do not check if a Smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on March 31, 2010, as reported by the NYSE Amex Equities, was $14,510,650. As of December 20, 2010, there were issued and outstanding 12,092,307 shares of the Registrant’s Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Energy Services of America Corporation Annual Report On Form 10-K For The Fiscal Year Ended September 30, 2010 Table of Contents PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 7 ITEM 1B. Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Reserved and Removed 10 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 8. Financial Statements and Supplementary Data 21 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 21 ITEM 9AT. Controls and Procedures 22 ITEM 9B. Other Information 23 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 23 ITEM 11. Executive Compensation 27 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 34 ITEM 14. Principal Accountant Fees and Services 35 PART IV ITEM 15. Exhibits and Financial Statement Schedules 36 Signatures 38 PART I ITEM 1.Business Forward Looking Statements This Annual Report contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage, and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing products and services. Overview On September 6, 2006, we completed our initial public offering of 8,600,000 units. Each unit consisted of one share of our common stock and two warrants, each to purchase one share of our common stock at an exercise price of $5.00 per share. Until August 15, 2008, we operated as a blank check company.On August 15, 2008, we completed our acquisitions of ST Pipeline, Inc. and C.J. Hughes Construction Company, Inc.Each of ST Pipeline and C.J. Hughes are held as separate subsidiaries of Energy Services. Energy Services of America (ESA) is a provider of contracting services to America’s energy providers, primarily the gas and electricity providers.The Company’s services include: ● The installation, replacement and repairs of pipelines for the oil and natural gas industries. ● General electrical services for both power companies and various other industrial applications. ● The installation of water and sewer lines for various governmental agencies. ● Various other ancillary services related to the other services. Our Consolidated Revenues for the year ended September 30, 2010 were $218 million, of which 74% was attributable to gas work, 20% to electrical services, and 6% to water and sewer installations and other ancillary services.Our Consolidated Revenues for the year ended September 30, 2009 were $107 million, of which 74% was attributable to gas work, 22% to electrical services and 4% to water and sewer installations and other ancillary services. ESA operates primarily in the Mid Atlantic region of the country though our projects can be throughout the nation.The work includes a combination of both interstate and intrastate pipelines that move natural gas from the producing regions to consumption regions.The Company also offers other services indicated above. The Company does not own or is not directly involved in the exploration, transportation or refinement of oil and natural gas nor any of the facilities used for transporting electricity.The Company has established relationships with numerous customers which include many of the leading companies in the industries we serve. Representative Customer list Spectra Energy Dominion Resources Columbia Gas Transmission Columbia Gas of Ohio and Pennsylvania Nisource Marathon Ashland Petroleum LLC American Electric Power Toyota Hitachi Kentucky American Water Equitable Resources Markwest Energy Range Resources Various State, County and municipal public service districts. 3 Energy Services’ sales force consists of industry professionals with significant relevant sales experience who utilize industry contacts and available public data to determine how to most appropriately market ESA’s line of products.We rely on direct contact between our sales force and our customers’ engineering and contracting departments in order to obtain new business.Due to the occurrence of inclement weather during the winter months,certain parts of the Company business, i.e., the construction of pipelines, is somewhat seasonal in that most of the work is performed during the non-winter months. Backlog/New Business Our Company’s backlog represents contracts for services that have been entered into but which have not yet been completed.At September 30, 2010, Energy Services had a backlog of work to be completed on contracts of $47.8 million.At September 30, 2009, the Company had a backlog of work to be completed on contracts of $144 million. The decrease in the current year backlog was primarily driven by the fact that two major projects were awarded in the fourth fiscal quarter of 2009 which was earlier than we normally see awards for spring work.The Company is currently bidding on several major projects for work that will start in the spring of 2011, although there can be no assurance we will be awarded any contracts or that we will receive the terms and conditions we expect.If we are successful these projects will increase our backlog significantly.Due to the timing of ESA’s construction contracts and the long-term nature of some of our projects, portions of our backlog may not be completed in the current fiscal year.Most projects the Company performs can be completed in a short period of time, typically two to five months.Larger projects usually take seven to eighteen months to be completed.Generally, work starts shortly after the signing of the contract. Types of Contracts Energy Services’ contracts are usually awarded on a competitive and negotiated basis.Whilecontracts may be of a lump sum for a project or one that is based upon time and materials, most of the work is bid based upon unit prices for various portions of the work with a total agreed-upon price based on estimated units.The actual revenues produced from the project will be dependent upon how accurate the customer estimates are as to the units of the various items. Raw Materials and Suppliers The principal raw materials that the Company uses are metal plate, structural steel, pipe, wire, fittings and selected engineering equipment such as pumps, valves and compressors.For the most part, the largest portion of these materials are supplied by the customer. The materials that ESA purchases would predominately be those of a consumable nature on the job, such as small tools and environmental supplies.We anticipate being able to obtain these materials for the foreseeable future. Industry Factors Energy Servicesrevenues, cash flows and earnings are substantially dependent upon, and affected by, the level of natural gas exploration development activity and the levels of work on existing pipelines as well as the level of demand for our electrical services.Such activity and the resulting level of demand for pipeline construction and related services and electrical services are directly influenced by many factors over which the Company has no control.Such factors include the market prices of natural gas and electricity, market expectations about future prices, the volatility of such prices, the cost of producing and delivering natural gas and electricity, government regulations and trade restrictions, local and international political and economic conditions, the development of alternate energy sources and the long-term effects of worldwide energy conservation measures.Substantial uncertainty exists as to the future level of natural gas exploration and development activity as well as the demand for our electrical services. 4 Energy Services cannot predict the future level of demand for its construction services, future conditions in the pipeline or electrical construction industry or future pipeline and electrical construction rates. Energy Services maintains banking relationships with three financial institutions and has lines of credit and borrowing facilities with these institutions.While there is no reason to believe that such lines won’t be available, any delays getting them established could create difficulties for the Company.The Company’s facilities have been sufficient to provide the working capital necessary to complete their ongoing projects. One of the keys to maintaining the Company’s growth will be the establishment and maintenance of sufficient lines of credit to provide cash flow to fund the Company’s projects.Management reviews its funding sources periodically and will continue to do so. Competition The pipeline construction industry is a highly competitive business characterized by high capital and maintenance costs.Pipeline contracts are usually awarded through a competitive bid process and, while the Company believes that operators consider factors such as quality of service, type and location of equipment, or the ability to provide ancillary services, price and the ability to complete the project in a timely manner are the primary factors in determining which contractor is awarded a job.There are a number of regional and national competitors that offer services similar to Energy Services.Certain of the Company’s competitors have greater financial and human resources than Energy Services, which may enable them to compete more efficiently on the basis of price and technology.The Company’s largest competitors are Otis Eastern, Miller Pipeline, Green Electric, Summit Electric and Apex Pipeline. Operating Hazards and Insurance Energy Servicesoperations are subject to many hazards inherent in the pipeline construction business, including, for example, operating equipment in mountainous terrain, people working in deep trenches and people working in close proximity to large equipment.These hazards could cause personal injury or death, serious damage to or destruction of property and equipment, suspension of drilling operations, or substantial damage to the environment, including damage to producing formations and surrounding areas.Energy Services seeks protection against certain of these risks through insurance, including property casualty insurance on its equipment, commercial general liability and commercial contract indemnity, commercial umbrella and workers’ compensation insurance. The Company’s insurance coverage for property damage to its equipment is based on estimates of the cost of comparable used equipment to replace the insured property.There is a deductible per occurrence on rigs and equipment of $2,500 and $2,500 for miscellaneous tools.The Company also maintains third party liability insurance and a commercial umbrella policy.Energy Services believes that it is adequately insured for public liability and property damage to others with respect to its operations.However, such insurance may not be sufficient to protect Energy Services against liability for all consequences of well disasters, extensive fire damage or damage to the environment. Government Regulation and Environmental Matters General.Energy Services’ operations are affected from time to time in varying degrees by political developments and federal, state and local laws and regulations. In particular, natural gas production, operations and economics are or have been affected by price controls, taxes and other laws relating to the natural gas industry, by changes in such laws and by changes in administrative regulations. Although significant capital expenditures may be required to comply with such laws and regulations, to date, such compliance costs have not had a material adverse effect on the earnings or competitive position of Energy Services. In addition,Energy Services’ operations are vulnerable to risks arising from the numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. 5 Environmental Regulation.Energy Services’ activities are subject to existing federal, state and local laws and regulations governing environmental quality, pollution control and the preservation of natural resources. Such laws and regulations concern, among other things, the containment, disposal and recycling of waste materials, and reporting of the storage, use or release of certain chemicals or hazardous substances. Numerous federal and state environmental laws regulate drilling activities and impose liability for discharges of waste or spills, including those in coastal areas. The Company has conducted pipeline construction in or near ecologically sensitive areas, such as wetlands and coastal environments, which are subject to additional regulatory requirements. State and federal legislation also provide special protections to animal and marine life that could be affected by the Company’s activities. In general, under various applicable environmental programs. The Company may potentially be subject to regulatory enforcement action in the form of injunctions, cease and desist orders and administrative, civil and criminal penalties for violations of environmental laws. Energy Services may also be subject to liability for natural resource damages and other civil claims arising out of a pollution event.The Company would be responsible for any pollution event that was caused by its actions.We have insurance that we believe is adequate to cover any such occurrences. Environmental regulations that affect Energy Services’ customers also have an indirect impact on Energy Services. Increasingly stringent environmental regulation of the natural gas industry has led to higher drilling costs and a more difficult and lengthy well permitting process. The primary environmental statutory and regulatory programs that affect Energy Services’ operations include the following:Department of Transportation regulations, regulations set forth by agencies such as Federal Energy Regulatory Commission and various environmental agencies including state, federal and local government. Health and Safety Matters. Energy Services’ facilities and operations are also governed by various other laws and regulations, including the federal Occupational Safety and Health Act, relating to worker health and workplace safety. As an example, the Occupational Safety and Health Administration have issued the Hazard Communication Standard. This standard applies to all private-sector employers, including the natural gas exploration and producing industry.The Hazard Communication Standard requires that employers assess their chemical hazards, obtain and maintain certain written descriptions of these hazards develop a hazard communication program and train employees to work safely with the chemicals on site. Failure to comply with the requirements of the standard may result in administrative, civil and criminal penalties. Energy Services believes that appropriate precautions are taken to protect employees and others from harmful exposure to materials handled and managed at its facilities and that it operates in substantial compliance with all Occupational Safety and Health Act regulations. While it is not anticipated that Energy Services will be required in the near future to make material expenditures by reason of such health and safety laws and regulations, Energy Services is unable to predict the ultimate cost of compliance with these changing regulations. Research and Development/Intellectual Property Energy Services has not made any material expenditure for research and development.Energy Services does not own any patents, trademarks or licenses. Legal Proceedings Energy Services is not a party to any legal proceedings, other than in the ordinary course of business, that if decided in a manner adverse to the Company would be materially adverse to Energy Services’ financial condition or results of operations. At September 30, 2010, the Company was not involved in any material legal proceedings, the outcome of which would have a material adverse effect on its financial condition or results of operations. Facilities and Other Property The Company and its subsidiaries own the property where its subsidiary C J Hughes is located.All other facilities are leased including the corporate headquarters.The total amount of the lease payments for the various locations is $25,700 per month. 6 Employees As of September 30, 2010, the Company had approximately 1,190 employees including management. A number of the Company’s employees are represented by trade unions represented by various collective bargaining units.Energy Services’ management believes that the Company’s relationship with its employees is good. Item 1A.Risk Factors Our business is subject to a variety of risks and uncertainties, including, but not limited to, the risk and uncertainties described below.The risks and uncertainties described below are not the only ones facing our company.Additional risks and uncertainties not known to us or not described below also may impair our business operations.If any of the following risks actually occur, our business financial condition and results of operations could be harmed and we may not be able to achieve our expectations, projections, intentions or beliefs about future events that are intended as “forward-looking statements” under Private Securities Litigation Reform Act of 1995 and should be read in conjunction with the section entitled “Forward looking statements”. Our operating results may vary significantly from quarter to quarter. We typically experience lower volumes and lower margins during the winter months due to lower demand for our pipeline services and more difficult operating conditions.Also, other items that can materially affect our quarterly results include: Variations in the mix of our work in any particular quarter; Unfavorable regional, national or global economic and market conditions; A reduction in the demand for our services; Changes in customer spending patterns; Unanticipated increases in construction and design costs; Timing and volume of work we perform; Termination of existing agreements; Losses experienced not covered by insurance; Payment risks associated with customer financial condition; Changes in bonding requirements of agreements; Interest rate variations; Changes in accounting pronouncements; and Acquisitions and the integration of them and the costs associated with such integration. Credit facilities to fund our operations and growth might not be available. Our business relies heavily on having lines of credit in place to fund the various projects we are working on.Should acceptable funding not be available, it could severely curtail our operations and the ability to generate profits. Economic downturns and financial crisis can impact the level of volumes of our customers spending. The severe recession that occurred in the U.S. during the 2008 and 2009 calendar years resulted in many of our customers, delaying, cancelling or modifying many projects in 2009 and 2010.While the severity of the recession has moderated somewhat there can be no assurance that the recovery will include a large number of construction projects for the Company or that any recovery will be sustained. An economic downturn in the industries we serve could lead to less demand for our services. In addition to the effects of the economic recession, there could be industry specific reductions in the industries that we serve.If the demand for natural gas should drop dramatically, or the demand for electrical services drop dramatically, these would in turn result in less demand for our services. 7 Project delays or cancellations may result in additional costs to us, reductions in revenues or the payment of liquidated damages. In certain circumstances, we guarantee project completion by a scheduled acceptance date or have achievement of certain acceptance and performance testing levels.Failure to meet any of these requirements could result in additional costs or penalties which could exceed the expected project profits. We may be unsuccessful at generating internal growth. Our ability to generate internal growth will be affected by our ability to: Attract new customers Expand our relationships with existing customers Hire and maintain qualified employees Expand geographically Adjust quickly to changes in our industry The slow recovery could significantly limit the number and size of projects that we have the opportunity to bid on.Many of the factors that could limit our internal growth may be beyond our control and therefore limit our ability to grow. Our industry is highly competitive. Our industry has been and remains very competitive with competitors ranging from small owner operated companies to large public companies.Within that group there may be companies with lower overheads that therefore are able to price their services at lower levels than we can.Accordingly, if that occurs, our volume levels could be severely limited. The type of contracts we obtain could adversely affect our business. We enter into various types of contracts, some fixed price, some variable pricing.On fixed price contracts our profits could be curtailed or eliminated by unanticipated pricing increases, poor productivity, and bad estimates associated with the contract. Changes by the government in laws regulating the industries we serve could reduce our volumes. If the government enacts legislation that has serious impacts on the industries we serve, it could lead to the curtailment of any capital projects in those industries and therefore lead to lower volumes for our company. Many of our contracts can be cancelled or delayed or may not be renewed upon completion. If our customers should cancel or delay many projects, our revenues could be reduced if we are unable to replace these contracts with others.Also, we have contracts that expire and are rebid periodically.If we are unsuccessful in rebidding those contracts, that could curtail our revenue as well. Our business requires a skilled labor force and if we are unable to attract and retain qualified employees, our ability to maintain our productivity could be impaired. Our productivity depends upon our ability to employ and maintain skilled personnel to meet our requirements.Should some of our key managers leave us, it could limit our productivity.Also, many of our labor personnel are trades union members.Should we encounter problems with the unions or there be a problem with enough available operators, welders, etc., it could curtail our production significantly. 8 Our backlog may not be realized. Our backlog could be reduced due to cancellation of projects by customers and/or reductions in scope of the projects.Should this occur, our anticipated revenues would be reduced unless we were able to replace those contracts. We extend credit to customers for purchases of our services and therefore have risk that they may not be able to pay us. While we have not had any significant problems with collections of accounts receivables historically, should there be an economic crisis that would result in our customers’ inability pay it couldcurtail our operations and ability to operate. Our financial condition could be impacted by goodwill impairment. We are required annually under General Accepted Accounting Principles to test our goodwill for impairment.Goodwill is the asset that represents the excess amount we pay for a business including liabilities assumed over the fair value of the tangible and intangible assets of the business we acquire.We have recorded on our books at September 30, 2010 a total of $36,914,021 of goodwill.We had the required testing done as of July 1, 2010 by an outside party and the findings were that the goodwill we have recorded was not impaired.However, should the acquired companies experience downturns which would indicate a lesser value, future tests could indicate goodwill impairment which would result in a write down of the goodwill asset and a reduction in equity and therefore the book value of the Company. We may incur liabilities or suffer negative financial or reputational impacts relating to occupational health and safety matters. Our operations are subject to extensive laws and regulations relating to the maintenance of safe conditions in the workplace.While we are constantly monitoring our health and safety programs, our industry involves a high degree of operating risk and there can be no assurance given that we will avoid significant liability exposure and/or be precluded from working for various customers due to high incident rates.We believe we are taking the appropriate precautions in this area, but can not be certain of that. Our dependence on suppliers, subcontractors and equipment manufacturers could expose us to risk of loss in our operations. On certain projects, we rely on suppliers to obtain the necessary materials and subcontractors to perform portions of our services.We also rely on equipment manufacturers to provide us with the equipment needed to conduct our operations.Any limitations on availability of materials or equipment or failure to complete work on a timely basis by subcontractors in a quality fashion, could lead to added costs and therefore lower profitability for the Company. During the ordinary course of business, we may become subject to lawsuits or indemnity claims, which could materially and adversely affect our business and results of operations. From time to time, we may in the ordinary course of business be named as a defendant in lawsuits, claims and other legal proceedings. These actions may seek, among other things, compensation for alleged personal injury, worker’s compensation, employment discrimination, breach of contract, property damages, civil penalties and other losses of injunctive or declaratory relief.Also, we often indemnify our customers for claims related to the services we provide and actions we take under our contract with them.Because our services in certain instances may be integral to the operation and performance of our customer’s infrastructure, we may become subject to lawsuits or claims for any failure of the systems we work on.While we insure against such claims, the outcomes of any of the lawsuits, claims or legal proceedings could result in significant costs and diversion of management’s attention to the business.Payments of significant amounts, even if reserved, could adversely affect our reputation, liquidity and results of operations. 9 A portion of our business depends on our ability to provide surety bonds.We may be unable to compete for our work on certain projects if we are not able to obtain the necessary Surety bonds. Current or future market conditions, including losses in the construction industry or as a result of large corporate bankruptcies, as well as changes in our sureties’ assessment of our operating and financial risk, could cause our surety providers to decline to issue or renew, or substantially reduce the amount of bonds for our work and could increase our bonding costs.These actions could be taken on short notice.Since a growing number of our customers require such bonding, should our surety providers limit or eliminate our access to bonding, our performance could be negatively impacted if we were unable to replace the bonded business with work that does not require bonding or come up with other means of securing the jobs performance such as with letters of credit or cash. Our failure to comply with environmental laws could result in significant liabilities. Our operations are subject to various environmental laws and regulations, including those dealing with the handling and disposal of waste products, PCB’s, fuel storage, etc.We also work around and under bodies of water.We spend a great deal of time and money to make sure that we are compliant with the appropriate laws and regulations.However, if we should inadvertently cause contamination of waters or soils, liabilities for our company relating to cleanup and remediation could be substantial and could exceed any insurance coverage we might have and result in a negative impact to the company’s ability to operate. ITEM 1B.Unresolved Staff Comments None. ITEM 2. Properties We maintain our executive offices at 100 Industrial Lane, Huntington, West Virginia 25702.We consider our current office space adequate for our current operations. ITEM 3. Legal Proceedings At September 30, 2010, we were not involved in any legal proceedings the outcome of which would be material to our financial condition or results of operations. ITEM 4. Removed and Reserved PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a)Our units, common stock and warrants are listed on the NYSE Amex Equities under the symbols ESA.U, ESA and ESA.WS, respectively.The following table sets forth the range of high and low sales prices for the units, common stock and warrants during each of the last two fiscal years. 10 Units Fiscal 2010 High Low Dividends Quarter ended December 31, 2009 $ $ $
